DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-20.

Applicants' arguments, filed 10/28/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-11, 13-15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadi et al. (US 2011/0123579, May 26, 2011) in view of Dong et al. (WO 2017/071886, May 4, 2017).
	Mohammadi et al. disclose a silicone-in-water emulsion for reducing the appearance of one or more of fine lines, wrinkles, and the size of pores in the skin, comprising at least one silicone comprising at least one silicone elastomer, at least one silica, at least one film-forming component, and water (¶ [0006]). The silicone may be present in the composition in amounts in the range of about 5 to about 40 percent. The silicone elastomer may comprise up to 100 percent of the silicone component (¶ [0046]). Suitable silicone elastomers include dimethicone/ vinyl dimethicone crosspolymer (¶ [0026]). The silica may be any type of silica suitable for cosmetic use, such as silica and silica silylate (i.e. aerogel particle) (¶ [0048]). The silica component may be present in amounts in the range of from about 1 to about 40 weight percent (¶ [0050]). The composition may also include skin conditioning agents such as hydrogenated lecithin (i.e. phospholipid) (¶ [0088]). The composition may comprise 1.505% by weight hydrogenated lecithin and 0.505% by weight lecithin (i.e. phospholipid) (¶ [0116]). The composition may additionally comprise acrylate based thickening agents (¶ [0056]). Suitable thickening agents include acrylate copolymers (¶ [0061]). 
	Mohammadi et al. differ from the instant claims insofar as not disclosing wherein the composition comprises porous particle.
	However, Dong et al. disclose a method of reducing the appearance of fine lines, wrinkles, pores and/or blemish spots comprising applying a composition comprising porous silica (claims 14 and 1). The porous silica has an oil absorption value of higher than 100g/100g (page 5, lines 3-4). The porous silica has an average diameter of 200 nm to 40 microns (page 5, line 8). The porous silica is preferably present in amount of 0.01 to 20% by weight of the composition (page 5, line 21).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Mohammadi et al. disclose wherein the composition comprises at least one silica. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated 0.01 to 20% of the porous silica of Dong et al. into the composition of Mohammadi et al. since this is a known and effective silica and amount thereof for compositions treating fine lines and wrinkles as taught by Dong et al. 
	In regards to instant claims 1 and 10 reciting wherein the weight ratio of the porous particle to the silicone elastomer is from 1:30 to 30:1 and 1:6 to 6:1, respectively, the claimed weight ratio would have been obvious from Dong et al. disclosing 0.01 to 20% porous silica and Mohammadi et al. disclosing about 5 to about 40 percent silicone, wherein the silicone elastomer may be up to 100% of the silicone.
	In regards to instant claims 7 and 8 reciting wherein the weight ratio of the phospholipid to the porous particle is from 1:25 to 8:1 and 1:4 to 1.5:1, respectively, the claimed weight ratio would have been obvious from Mohammadi et al. disclosing 1.5% hydrogenated lecithin and Dong et al. disclosing 0.01 to 20% porous silica. 
	In regards to instant claims 1, 9 and 20 reciting wherein the amount of the silicone elastomer is 0.001 to 3%, 0.05 to 3%, and 0.5 to 2%, respectively, by weight of the composition, the claimed amounts would have been obvious from Mohammadi et al. disclosing about 5 to about 40 percent silicone, wherein the silicone elastomer may be up to 100% of the silicone.

2.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadi et al. (US 2011/0123579, May 26, 2011) in view of Dong et al. (WO 2017/071886, May 4, 2017), and further in view of Dorogi et al. (US 2008/0317836, Dec. 25, 2008).
	The teachings of Mohammadi et al. and Dong et al. are discussed above. Mohammadi et al. and Dong et al. do not disclose wherein the lecithin is of soy or egg origin.
	However, Dorogi et al. disclose an anti-aging skin treatment composition (abstract). The composition may comprise lecithin (¶ [0029]). The lecithin may be derived from egg or soybean (¶ [0030]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. The composition of Mohammadi et al. comprises lecithin. It would have been obvious to one of ordinary skill in the art to have incorporated lecithin derived from egg or soybean into the composition of Mohammadi et al. since this is a known and effective lecithin for a skin care composition as taught by Dorogi et al. 

3.	Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadi et al. (US 2011/0123579, May 26, 2011) in view of Dong et al. (WO 2017/071886, May 4, 2017), and further in view of Nakanishi et al. (US 5,582,818, Dec. 10, 1996). 
	The teachings of Mohammadi et al. and Dong et al. are discussed above. Mohammadi et al. and Dong et al. do not disclose wherein the porous particle has a pore volume higher than 0.02 cc/g.
	However, Nakanishi et al. disclose an ultraviolet screening powder comprising porous spherical silica particles having a pore volume of from 0.01 to 3 cc/g (claim 1).
	It would have been prima facie obvious to one of ordinary skill in the art to have the modified the porous silica of Dong et al. to have a pore volume of from 0.01 to 3 cc/g since Dong et al. does not disclose an effective pore volume and 0.01 to 3 cc/g is a known and effective pore volume for porous silica particles used in skincare compositions as taught by Nakanishi et al. 

Response to Arguments
	Applicant argues that no combination cited suggests or motivates one of ordinary skill in the art to combine 0.001 to 3% by weight of silicone elastomer with phospholipid and porous particle and weight ratios.
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. As discussed in the rejection, a composition comprising 0.001 to 3% silicone elastomer with phospholipid is obvious over Mohammadi et al. and it would have been obvious to one of ordinary skill in the art to have incorporated porous particles to the composition in view of the teachings of Dong et al. and the weight ratios would have been obvious from the teachings of Mohammadi et al. in view of Dong et al. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that an unexpected blur boosting benefit of the composition comprising phospholipid, silicone elastomer, and porous particle is neither discloses nor suggested.
	The Examiner does not find Applicant’s argument to be persuasive. Applicant has not compared the claimed invention to the closest prior art. The claimed subject matter must be compared with the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP 716.02(e). Applicant’s comparative examples with only lecithin and only porous silica and silicone elastomer are not the closest prior art. Mohammadi et al. disclose in Table 2 a composition comprising silica, phospholipids, and dimethicone crosspolymer-3 (i.e. silicone elastomer), which appears to be a closer prior art. As such, Applicant’s argument is unpersuasive.
	Purely arguendo, even if Applicant’s showing was persuasive, instant claim 1 would not be commensurate in scope with Applicant’s showing. Applicant’s showing uses lecithin as the phospholipid, porous silica as the porous particle, and dimethicone/vinyl dimethicone crosspolymer as the silicone elastomer. One of ordinary skill in the art would not reasonably expect lecithin to be reasonably representative of phospholipid, porous silica to be reasonably representative of porous particle, and dimethicone/vinyl dimethicone crosspolymer to be reasonably representative of silicone elastomer because different phospholipids, different porous particles, and different silicone elastomers have difference properties such as viscosity, solubility, and molecular weights that would affect the blurring effect of the composition. 

Conclusion
Claims 1-20 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612